This is an appeal by the defendant from a judgment for $2,100 and costs growing out of an accident which the plaintiff suffered upon the defendant’s trolley ear. The plaintiff boarded one of the defendant’s one-man trolley cars at the post office in Gloversville, He *1115paid his fare to Schenectady and was walking down the aisle with his grip to find a seat when the car suddenly jerked and threw him to the floor. He was taken from the car to the hospital and was found to have rather serious injuries. It is claimed by the defendant that the burden was upon the plaintiff to show what caused the trolley car to jerk. The trolley car was in charge of the defendant’s servant and was owned by the defendant and the plaintiff established a ■prima facie case by showing that the jerk of the trolley car, while he was trying to get a seat, was hard enough to throw him to the floor causing his injuries and the judgment appealed from should be affirmed, with costs. Judgment appealed from affirmed, with costs. Crapser, Heffernan, Schenck and Poster, JJ., concur; Hill, P. J., dissents.